Law Offices SEC ATTORNEYS, LLC 2 Corporate Drive, Suite 234 Shelton, Connecticut 06484 1.203.222.9333 Tel Securities, Hedge Funds, Corporate, 1.203.225.1244 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters January 6, 2011 Filed via EDGAR Lyn Shenk, Branch Chief Division of Corporate Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Genmed Holding Corp. Form 10-K for Fiscal Year Ended December 31, 2009 Filed on April 15, 2010 File No. 000-26607 Dear Mr. Shenk: On behalf of Genmed Holding Corp., Commission File Number 000-26607,as per our conversation, it was agreed with you that we will file our complete response on or before Thursday, January 20, 2011. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY.
